Citation Nr: 0733307	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-41 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a back 
disability involving the cervical and lumbosacral spine has 
been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

The June 2003 rating decision declined to reopen the 
veteran's claim finding no new and material evidence.  A 
subsequent Statement of the Case (SOC), however, reopened the 
claim and denied it on the merits.  Regardless of the RO's 
actions, the Board is required to consider whether new and 
material evidence has been received warranting the reopening 
of the previously denied claim.  See Barnette v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims). Thus, the issue on appeal has been 
characterized as shown above. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to notify claimants of the need to submit 
new and material evidence, and the basis of the prior denial 
and what "material" evidence would be in his case.

In the present appeal, the veteran was provided with notice 
in August 2002 of what constitutes "new" and "material" 
evidence in general, but no notice was provided regarding the 
basis of the veteran's prior denial and what would 
specifically constitute "material" evidence here. 
Accordingly, the notice is not VCAA compliant as defined in 
Kent.

The veteran claims his current cervical and lumbosacral spine 
conditions are the result of in-service injuries, to include 
a slip and fall incident in 1967 and a motor vehicle accident 
in April 1967.  Although injuries and treatment are reported 
in the veteran's service medical records, treatments of post-
service occupational injuries are also documented in his 
post-service medical records.   

The veteran has also stated he applied for workers' 
compensation.  These records are not currently of record.  
The claims file does contain a favorable decision from the 
Social Security Administration (SSA) awarding the veteran 
disability benefits for, among other things, his back 
condition.  The medical records associated with the SSA 
decision are not currently of record.

The Court has held that, where VA has notice that the veteran 
may be receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the 
VCAA emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the RO 
should request a copy of the veteran's SSA and Worker's 
Compensation decision(s) and the medical records relied upon.  

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2007 to the present. 




Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue on 
appeal, including an explanation as to 
what constitutes "new" and "material" 
evidence in his case, including a 
description of the basis of the prior 
denial, as outlined by the Court in Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006). 

2.  Obtain the veteran's medical records 
for treatment from the VA Medical Center in 
Huntington, Kentucky from March 2007 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of any decision(s) and 
all medical records relied upon in 
conjunction with the veteran's claim(s) 
and award(s) of SSA disability benefits. 
Any attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

4.  Contact the appropriate state agency 
for the purpose of obtaining a copy of any 
decision(s) and all medical records relied 
upon in conjunction with the veteran's 
claim(s) and award(s) of Worker's 
Compensation benefits.  Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

5.  After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case to the veteran and 
his representative.  They should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



